WOODLEY, Judge,
dissenting.
Counsel for appellant, in their brief, contend that Officer Riddle was an accomplice witness and, because his testimony was not corroborated, say that the evidence is insufficient to sustain the conviction. They say further: “The crux of the matter lies in his (Officer Riddle’s) connection to a prior act — an act of solicitation — which, under his (Riddle’s) undisputed testimony, was made for him by his own agent. See Dever v. State, 37 Texas Cr. Rep. 396, 30 S.W. 1071.”
The majority do not find it necessary to pass upon whether Officer Riddle was an accomplice witness, but conclude that, though not an accomplice, his testimony is insufficient to show that an act of solicitation was made by appellant for him. This conclusion is not advanced by appellant and is not one to which the writer can agree.
The court submitted the case to the jury on circumstantial evidence and though no witness testified to hearing appellant solicit the prostitute, the testimony of Officer Riddle the writer deems sufficient to support the jury’s finding that he did, unless Riddle was an accomplice witness. On the other hand, if Riddle was an accomplice witness the necessary corroboration of his testimony is lacking and the evidence is not sufficient to sustain the conviction.
*193Riddle testified that he went to the Lawrence Hotel because he had prior information that prostitutes were working there.
According to the testimony the officer was attempting by artifice to apprehend prostitutes and whoever was abetting prostitution at the Lawrence Hotel, one of whom proved to be appellant.
Testimony to the effect that the officer had information that prostitution was being practiced at the hotel was introduced to show the purpose of the officer in going there. The testimony was admissible for such purpose, and under these facts Officer Riddle was not an accomplice. Thomas v. State, 163 Texas Cr. Rep. 308, 290 S.W. 2d 680.
The testimony of Officer Riddle shows that the female alleged to have been procured opened the door and entered the room where he was waiting some fifteen minutes after appellant had told him he thought he could get him a girl, and that she would be there in about fifteen minutes. It further shows that upon entering the room without knocking, the female said “Do you want a girl?”, and proceeded to discuss the price of her sexual favors.
There are certain statements in the majority opinion which indicate that Officer Riddle’s testimony was impeached, such as by testimony contrary to his that two telephone calls had been made and that he had asked another bell boy to get him a girl. I would call attention to the fact that in passing upon the insufficiency of circumstantial evidence this court is bound to consider the evidence in the light most favorable to the state, and that the credibility of the witnesses and the weight to be given their testimony are for the jury. The court so instructed the jury in his charge.
The majority opinion also appears to overlook the fact that the jury was not bound to accept appellant’s testimony or any part thereof as true, and apparently they did not.
Viewed in the light most favorable to the state, the evidence should be held sufficient to sustain the conviction.